DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
The preliminary amendment submitted on 18 March 2019 has been entered.  After entry of the amendment claims 1-15 are currently pending in the application.

Claim Objections
Claims 1-2, 4, 6-7, 11 and 14-15 are objected to because of the following informalities: 
Claim  1 does not end in a period.  In step 1 the phrase “an alkali an acid” should be changed to – an alkali or an acid –.  Applicant needs to remove reference to the term “we” in step 3.
Claim 2 does not end in a period.  Applicant needs to remove reference to the term “we” in the claim.
Claim 4 does not end in a period.  Applicant needs to remove the reference numerals in parentheses from the claim.  The parenthesis found in line 6 should be removed.
In claim 6 applicant needs to remove the period from the middle of the claim as a claim can only end in a period.
In claim 7 applicant needs to remove all the periods in the body of the claim as a claim can only end in a period.
In claim 11, the hyphen should be removed from the phrase “of-silicon oxide”.
In claim 14, applicant should remove either the formula of the material or the name of the material from the claim as it is not necessary to recite both.  For instance, “TiO2 titanium oxide” should be either “TiO2” or “titanium oxide”.
In claim 15, applicant should remove either the formula of the material or the name of the material from the claim as it is not necessary to recite both.  For instance, “TiO2 titanium oxide” should be either “TiO2” or “titanium oxide”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, step 2, it is unclear as to the types of materials that may be used as the additive.  In step 3, it is unclear as to types of materials that may be used as the mineral resin powder.  In claim 1, step 5 is vague and indefinite as it is unclear as to how the fluid silicone homopolymer with active terminations is prepared. The phrase “the said process is characterized by the fact that the following steps that can be performed, either following or before some of the preceding steps, are added” is inconsistent with what is recited in step 6 as step 6 recites that it is performed either after step 3 or step 4. Therefore it would appear that the limitation of “the following steps that can be performed, either following or before some of the preceding steps, are added” cannot be performed based on the limitation in step 6.  Clarification is requested.  The phrase “In step 6, the phrase “the dispersion of a homopolymer of fluid silicone with active terminations” is realized is unclear as therefore vague and indefinite.
In claim 4, the phrase “so-called” is confusing as therefore vague and indefinite.  It is unclear as to what is meant by the terms “nanopatatoid” and “patatoid”.  The phrase the values of the surface” lacks proper antecedent basis. The phrase “limit higher” is confusing.
In claim 6, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance:
In claim 6, the phrase “said alkali is constituted by a combination and at least one the following bases” is confusing and therefore vague and indefinite.  Claim 6 recites the broad recitation “oxide”, and the claim also recites “silicon, aluminum, magnesium, zirconium, calcium”) which is the narrower statement of the range/limitation. 
The claim recites the broad recitation “metal”, and the claim also recites “aluminum , magnesium, zirconium of calcium” which is the narrower statement of the range/limitation.
The claim recites the broad recitation “metalloid”, and the claim also recites “of silicon” which is the narrower statement of the range/limitation.
The claim recites the broad recitation “mineral polymer”, and the claim also recites “[consisting of poly(sialate), (Si/Al ratio = 1)]” which is the narrower statement of the range/limitation.
The claim recites the broad recitation “mineral polymer”, and the claim also recites “mineral polymer” and the claim also recites “[consisting of a poly (sialate-siloxo), Si/Al ratio = 2]” which is the narrower statement of the claim limitation.
The claim recites the broad recitation “a polymer mineral” and the claim also recites ”[consisting of an aluminosilicate, poly (sialate-disiloxo), SI/Al ratio = 3] namely (-Si-O-Al-O-)n such as metakaolin (Si2O5,Al2O2)” which are narrower statements of the claim limitation.
The claim recites the broad recitation “a mineral polymer”, and the claims also recites [consisting of an aluminosilicate, poly(sialate- disiloxo), namely (-Si-O-Al-O-) such as metakaolin Si2O5,Al2O2) supplemented with aluminum phosphate (AlPO4)” which are narrower statements of the claim limitation.
The claim recites the broad recitation “complex mineral polymer”, and the claim also recites “[consisting of a poly(sialate-disiloxo) aluminosilicate, (Si / Al ratio = 3) namely (-Si-O-Al-O-), such as metakaolin (Si2O5,Al2O2), and of a micronized alumina namely (Al2O3)]” which are narrower statements of the claim limitation.
The claim recites the broad recitation “A complex mineral polymer”  and the claim also recites “[consisting of a poly(sialate-disiloxo) aluminosilicate, (Si / Al ratio = 3) namely (-Si-O-Al-O-), such as metakaolin (Si2O5,Al2O2), and a micronized zirconium oxide, namely (ZrO2)]” which are narrower statements of the claim limitation.
The claim recites the broad recitation “complex mineral polymer” and the claims also recites “[consisting of a poly(sialate-disiloxo) aluminosilicate, (Si / Al ratio = 3) namely (-Si-O-Al-O-)1 such as metakaolin (Si2O5,Al2O2), of micronized magnesium oxide namely (MgO)]” which are narrower statements of the claim limitation.
The claim recites the broad recitation “complex mineral polymer”, and the claim also recites “[consisting of a poly(sialate-disiloxo) aluminosilicate, (Si/Al ratio=3) namely (-Si-O-Al-O-)k such as metakaolin (Si2O5,Al2O2), of a micronized calcium oxide namely (CaO)]” which are 7Docket No. 0909-1001narrower statements of the claim limitation.
The claim recites the broad recitation “termination alcohol” and the claim also recites “methanol” which is the narrower statement of the claim limitation.
The claim recites the broad recitation “alcohol” and the claim also recites “ethanol” which is the narrower statement of the claim limitation.
The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In claim 7, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance: the claim recites the broad terminology of “*Functionalized ceramics”, and the claim also recites “eg alumina, alumina mullite” which is a narrower statement of the claim limitation.  Also the claim recites the broad recitation of “polyethylene HD”, and the claim also recites “Example DYNEEMA” which is a narrower statement of the claim limitation.  The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  In claim 7, line 5, the terms “Inconel” and “DYNEEMA” are trademarks and should be removed from the claim or replaced by generic terminology.    According to MPEP 2173.05(u): If the trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of the 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. In fact, the value of a trademark would be lost to the extent that it became descriptive of a product, rather than used as an identification of a source or origin of a product. Thus, the use of a trademark or trade name in a claim to identify or describe a material or product would not only render a claim indefinite, but would also constitute an improper use of the trademark or trade name.
In claim 14, it is unclear as to whether or not the phrases “functionalized and “not functionalized” refers to only the last material recited or to all those materials which appear before the phrase.
In claim 15, it is unclear as to whether or not the phrases “functionalized and “not functionalized” refers to only the last material recited or to all those materials which appear before the phrase.
References Cited By The Examiner
US Patent No. 5,601,674 A teaches a fibre-reinforced ceramic matrix composite and method of making.  The ceramic matrix composition comprises polymer substance such as silicone, inorganic particles and ceramic particles, and reinforcing fibers.  The reference fails to teach the same method and components as instantly claimed.
US Patent No. 3,943,217 A teaches a composition comprising inorganic powders and an inorganic binder consisting essentially of a homogeneous fluid mixture of an epoxy resin and hardener.  The reference fails to teach the same method and components as instantly claimed.
RU 2034892 C1 teaches a high temperature adhesive for ceramic and composite materials which contains specified polycarbosilane and polysilazane; a hardener comprising dicumyl, benzoyl, tert.-butyl or lauryl peroxide; and powder filler.  The reference fails to teach the same method and components as instantly claimed.
SU 1237650 A teaches an elastic ceramic material comprising regenerated resin, rubber and refractory filler comprising fused magnesite, fused electrocorundum or chamotte. 

Allowable Subject Matter
Claims 1-15 would be allowable if rewritten or amended to overcome the claim objections and the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, which is the most pertinent art found, fails to teach or render obvious all of the cumulative limitations recited in the instant claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J GREEN whose telephone number is (571)272-1367. The examiner can normally be reached Monday-Thursday from 6:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J GREEN/Primary Examiner, Art Unit 1731


ajg
May 9, 2022